DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed December 28, 2020. Claims 1-4, 7-8, 10, 12-16, and 19-26 are pending in the application. Claims 1-3, 10, 12, 14, and 19 have been amended. Claims 21-16 are newly added. Claims 1-4, 7-8, 10, 12-16, and 19-26 will presently be examined to the extent they read on the elected subject matter of record. 

Status of the Claims
The objection of claim 3 is withdrawn due to the amendment of the claims. 
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the cancellation of the parentheses.
The rejection of claims 1-4, 7-8, 10, 12-16, and 19-26 under pre-AIA  35 U.S.C. 103(a)  as being unpatentable over Taranta et al. (WO 2013/087417, Taranta et al. ‘417) in view of Taranta et al. (WO 2013/127790, Taranta et al. ‘790) and Takabe et al. (WO 2014/133178) is maintained.

Claim Objections
Claims 1, 14, 22, and 25 are objected to because of the following informalities:  There is a “close parenthesis” missing after “(C3-C5” in claims 1, 14, 22, and 25.  The close parenthesis should be added, such as, “(C3-C5)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "said at least one pesticide" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 19 dependents has been amended to recite “a pesticide comprising alpha-cypermethrin and dinotefuran”. This amendment indicates that the pesticide comprises 2 pesticides, 
Claim 22 recites the limitation "poly-(C3-C5)-alkoxylate type block comprises a polypropoxylate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 is dependent from claim 21, which does not recite “a poly-(C3-C5)-alkoxylate type block”. Claim 21 recites “the nonionic amphiphilic polyalkoxylate”, not “a poly-(C3-C5)-alkoxylate type block. While poly-(C3-C5)-alkoxylate type block is one part of the triblock polymer of A-B-A type, which comprises a polyethoxylated type A block and a poly-(C3-C5)-alkoxylate type B block, however, that is not specifically claimed in claim 22.  
Claim 22 recites the limitation "the alkyl sulfate comprises dodecyl sulfate" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 is dependent from claim 21, which does not recite “an alkyl sulfate”. Claim 21 recites “the wetting agent”, not “an alkyl sulfate”.
Claim 23 recites the limitation “the stabilizer comprises an aliphatic carboxylic acid” in lines 1-2. There is no recitation of “a stabilizer” in claim 22 from which it depends.
Claim 23 recites the limitation of “the defoamer comprises silicone” in line 2. There is no recitation of “a defoamer” in claim 22 from which it depends. 
Claim 25 recites the limitation "poly-(C3-C5)-alkoxylate type block comprises a polypropoxylate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 is dependent from claim 24, which does not recite “a poly-(C3-C5)-alkoxylate type block”. Claim 24 recites “the nonionic amphiphilic polyalkoxylate”, not “a poly-(C3-C5)-alkoxylate type block. While poly-(C3-C5)-alkoxylate type block is one part of the triblock polymer of A-B-A type, which comprises a polyethoxylated type A block and a poly-(C3-C5)-alkoxylate type B block, however, that is not specifically claimed in claim 24. 
Claim 26 recites the limitation “the stabilizer comprises an aliphatic carboxylic acid” in lines 1-2. There is no recitation of “a stabilizer” in claim 25 from which it depends.
Claim 26 recites the limitation of “the defoamer comprises silicone” in line 2. There is no recitation of “a defoamer” in claim 25 from which it depends. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7-8, 10, 12-16, and 19-26 are rejected under pre-AIA  35 U.S.C. 103(a)  as being unpatentable over Taranta et al. (WO 2013/087417, Taranta et al. ‘417) in view of Taranta et al. (WO 2013/127790, Taranta et al. ‘790) and Takabe et al. (WO 2014/133178). Taranta et al. ‘417 and Taranta et al. ‘790 cited by Applicant on the IDS filed 11/13/2017. Takabe et al. cited by Applicant on the IDS filed 7/23, 2019. Takabe et al. (US 2016/0007592) used as the English Equivalent for WO 2014/133178 for translation purposes.
Applicant’s Invention
Applicant claims a granular composition comprising: a) a pesticide comprising alpha-cypermethrin and dinotefuran; b) 0.1 to 10 wt.% of a nonionic amphiphilic polyalkoxylate comprising a triblock polymer of A-B-A type comprising a polyethoxylated type A block and a poly-(C3-C5) alkoxylated type B block; c) from 20 wt.% to 50 wt.% of a solid water-soluble anionic dispersant, wherein the dispersant comprises sulfonated and/or sulfated aryl-formaldehyde condensation products or mixtures thereof; d) from 5 wt.%  to 35 wt.% of a sugar, selected from the group consisting of lactose, saccharose, maltose, and mixtures thereof ; e) from 0.5 wt.% to 4 wt.5 of polyvinylpyrrolidone, f) a stabilizer, and g) a defoamer, wherein the granular composition comprises less than 2 wt.% of organic solvent. Applicant claims a method for preparation of a granular composition and a method for controlling phytopathogenic fungi and/or undesirable plant growth and/or undesired attack by insects or mites and/or for regulating the growth of plants where the composition as defined in claim 1 is allowed to act on the particular pests, their habitat or the plants to be protected from the particular pests, the soil and/or on undesirable plants and/or the useful plants and/or their habitat.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Taranta et al. ‘417 teach a method for the preparation of a solid composition comprising the steps of a) dissolving a premix in a premix-solvent, or melting a premix, wherein the premix contains a pesticide and a nonionic, amphiphilic polyalkoxylate, b) solidifying the premix by removing the premix-solvent, or by cooling, and c) contacting the premix with at least one auxiliary (Abstract). Taranta et al. ‘417 teach the term pesticides refers to at least one active substance selected from the group consisting of the fungicides, insecticides, nematicides, herbicides, safeners, and/or growth regulators (page 2, lines 13-15). Taranta et al. ‘417 teach preferably the polyalkoxylate is a block polymer comprising at least one polyethoxylated block and at least on poly-C3-C5-alkoxylate block (page 8, lines 38-39).  Taranta et al. ‘417 teach in particular the polyalkoxylate is a triblock polymer of A-B-A type comprising a polyethoxylated type A block and a poly-C3-C5-alkoxylate block type B block (page 8, lines 41-42). Taranta et al. ‘417 teach the poly-C3-C5-alkoxylate block is polypropoxylate (page 8, line 39). Taranta et al. ‘417 teach the pesticide is 0.1 to 60 wt.% and 3 to 20 wt. % of solid composition (page 12, lines 18-19). Taranta et al. ‘417 et al. teach the polyalkoxylate is 1 to 60 wt.%, in particular 8 to 23% wt.% of the composition (page 12, lines 21-22); the anionic surfactant is 5 to 60 wt.%, in particular 15 to 35 wt.% of the composition (page 12, lines 24-25).Taranta et al. ‘417 teach suitable auxiliaries are dispersants, wetters, and binders (page 9, lines 1-5). Taranta et al. ‘417 et al. teach solid carriers include mono- or disaccharides, preferably at least 7% wt.%, in particular at least 10 wt.% (page 9, lines 17-25). Taranta et al. ‘471 teach the composition comprises lactose (page 15, line 31). Taranta et al. ‘417 teach the stabilizer is an organic carboxylic acid (page 15, line 32), polycarboxylate (page 11, line 8). Taranta et al. ‘417 et al. teach the surfactants can be used as dispersants (page 9, lines 37-40). Taranta et al. ‘417 et al. teach suitable anionic surfactants are alkali, alkaline earth and ammonium salts of sulfates. Taranta et al. ‘417 et al. teach suitable anionic surfactants include alpha-olefin sulfonates and alkylarylsulfonates and sulfonates of dodecyl (page 10, lines 1-9). Taranta et al. ‘471 teach suitable nonionic surfactants include polymeric surfactants including copolymers of vinylpyrrolidone (page 10, lines 11-20). Taranta et al. ‘417 teach anti-foaming agents are silicones (page 11, line 6). Taranta et al. ‘417 teach the surfactants used in the example include naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt, sodium salt of naphthalene sulfonate condensate and sodium salt of sulfated cresol-formaldehyde condensation product (page 15, lines 25-27). Taranta et al. ‘417 et al. teach granular formula A in Table 1 a composition comprising pyraclostrobin 10%; Polyalkyoxylate A 14.75%; surfactant 1 (naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt) 20%; surfactant 2 (sodium salt of naphthalene sulfonate condensate)-5%; and lactose-44% (page 16, lines 27-29, Table 1). Taranta et al. ‘417 et al. teach a method for controlling phytopathogenic fungi and/or undesirable plant growth and/or undesirable attack by insects or mites and/or for regulating the growth of plants, where a solid composition obtainable by said method is allowed to act on the particular pests, their habitat or the plants to be protected from the particular pest, the soil and/or on undesirable plants and/or useful plants and/or their habitat (Abstract). Taranta et al. ‘417 teach insecticides include alpha-cypermethrin and dinotefuran (page 7, line 18-19 and line 29).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Taranta et al. ‘417 do not specifically disclose polyvinylpyrrolidone in the composition or the claimed dispersant. It is for this reason Taranta et al. ‘790 and Takabe et al. are added as secondary references. 
Taranta et al. ‘790 teach a method of preparing an emulsifiable granule (Abstract).  Taranta et al. ‘790 teach the composition comprises a solid dispersant which contains a water-soluble polycarboxylate and a water-soluble anionic surfactant (page 3, lines 13-16). Taranta et al. ‘790 teach the water-soluble anionic surfactant is soluble in water at least 50 g/l at 20°C. Suitable water-soluble anionic surfactants include sulfonates, sulfates, alpha-olefin sulfonates, sulfonates of naphthalenes and alkylnaphthalenes, sulfonated phenol-formaldehyde condensation products, and sulfonated cresol-formaldehyde condensation products (page 4, lines 9-20, lines 25-29). Taranta et al. ‘790 teach the term pesticide refers to at least one active substance selected from the group consisting of fungicides, insecticides, nematicides, herbicides, safeners, and/or growth regulators (page 4, lines 31-32). Taranta et al. ‘790 teach suitable solid carriers include mono-or di-saccharides (page 11, lines 33-34). Taranta et al. ‘790 teach in the preferred form the emulsifiable granule contains a polyvinylpyrrolidone, preferably at least 7 wt.% (page 12, lines 6-11). Taranta et al. ‘790 teach insecticides include alpha-cypermethrin and dinotefuran (page 10, line 7 and line 17). Taranta et al. ‘790 teach the dispersant used in the examples include water soluble anionic dispersant, powdery sodium salt of sulfurous acid reaction products with cresol-formaldehyde-nonylphenol polymer (page 18, lines 24-26).
Takabe et al. teach water dispersible granules comprising (a) an agrochemical active ingredient that is solid at 25°C; (b) a polyoxyalkylene alkyl ether phosphate or its salt; (c) at least one anionic surfactant selected from the group consisting of arylsulfonates or their formaldehyde condensates, ligninsulfonates, and polycarboxylates; and (d) lactose (page 1, paragraph 4, translation). Takabe et al. teach the content of the agrochemical active ingredient is usually from 1 to 80 wt.%, preferably from 5 to 80 wt.%, more preferably from 10 to 60 wt.% with respect to the water dispersible granules (page 3, paragraph 46, translation). Takabe et al. teach examples of carriers include polyvinylpyrrolidone (page 4, paragraph 70, translation). The carrier is present at 1 to 20 wt.% with respect to the water dispersible granules (page 4, paragraph 71, translation). 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Taranta et al. ‘417, Taranta et al. ‘790 and Takabe et al. and use polyvinylpyrrolidone in the solid agroformulations taught by Taranta et al. ‘417. Taranta et al. ‘417 teach a solid agroformulation comprising a pesticide, an amphiphilic polyalkoxylate, a mono-saccharide (lactose), and an anionic wetting agent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to add polyvinylpyrrolidone to the formulation because Taranta et al. ‘417 teach that other auxiliary agents are added to the composition, including other solid carriers. One of ordinary skill in the art would have been motivated to add polyvinylpyrrolidone because it is known to use this carrier in solid agrochemical formulations. This is evidenced by the teachings of Taranta et al. ‘790 and Takabe et al., which teach solid formulations comprising polyvinylpyrrolidone as a carrier.  As such, the skilled artisan would have been motivated to add polyvinylpyrrolidone with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Taranta et al. ‘417 and Taranta et al. ‘790 and use a water-soluble anionic dispersant, including sulfonated and/or sulfated aryl-formaldehyde condensation products or mixtures thereof in the solid agroformulations taught by Taranta et al. ‘417. Taranta et al. ‘417 teach a solid agroformulation comprising a pesticide, an amphiphilic polyalkoxylate, a mono-saccharide (lactose), and an anionic wetting agent. Taranta et al. ‘417 teach that other auxiliary components are added to the composition, including dispersants. Taranta et al. ‘417 further teach that the anionic surfactants taught can be used as dispersant, including naphthalenesulfonic acid-formaldehyde-polycondensate, sodium salt, sodium salt of naphthalene sulfonate condensate and sodium salt of sulfated cresol-formaldehyde condensation product. These same anionic surfactants are used as dispersants in Taranta et al. ‘790. As such, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a sulfate or sulfonate dispersant in the composition because as taught by Taranta et al. ‘790 these are used to formulate solid agrochemical formulations. Therefore, one of ordinary skill in the art would have been motivated to use components that are known to be used in solid agrochemical formulation with a reasonable expectation of success. 
In reference to the limitation, wherein the granular composition comprises less than 2 wt.% of organic solvent, the compositions taught by Taranta et al. ‘417, comprise a solid agroformulation comprising a pesticide, an amphiphilic polyalkoxylate, a mono-saccharide (lactose), and an anionic wetting agent. In addition, none of the examples taught in Taranta et al. ‘417 use an organic solvent. As such, it would have been obvious to one of ordinary skill in the art that less than 2 wt.% of organic solvent can be used in the compositions taught by Taranta et al. ‘417.
Regarding claim 19, Taranta et al. ‘417 teach a) one pesticide is 0.5 to 40 wt.%, in particular 3 to 20 wt.% and the anionic surfactant is 10 to 40 wt.%, and d) sugar or solid carrier is 7 to 65 wt.%, in particular 10 to 55 wt.%. Taranta et al. ‘790 teach in the preferred form the emulsifiable granule contains a polyvinylpyrrolidone, preferably at least 7 wt.%. Takabe et al. teach examples of carriers include polyvinylpyrrolidone and the carrier is present at 1 to 20 wt.% with respect to the water dispersible granules; and the composition comprises at least 3 wt.%, in particular at least 8 wt.% of the composition. One of ordinary skill in the art would have been motivated to use the claimed percentages of the components of the composition as a matter of experimentation and optimization using the prior art as a guide to optimize the efficacy of the composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
	Regarding the limitation of claim 20, wherein the polyvinylpyrrolidone is added in steps (i) and (iii), one of ordinary skill in the art would have been motivated to add components at different steps in the process, as a matter of experimentation and optimization. The adjustment of particular conventional working conditions (e.g., steps in which components are added) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. Applicant argues that Taranta ‘417 teaches the polyalkoxylate is in the range of 8 to 23 wt.% of the composition and that there is no specific disclosure of a polyalkoxylate in the range of 0.1 to 10 wt. %. In response to Applicant’s argument, Taranta ‘417 teaches the polyalkoxylate is 1 to 60 wt.%, preferably 4 to 40 wt.%, and in particular 8 to 23 wt. %. It would have been obvious to one of ordinary skill in the art that the currently claimed range of 0.1 to 10 wt.% falls within the range of polyalkoxylate that is taught by Taranta et al. ‘417. One of ordinary skill in the art would have been motivated to use 8 to 10 wt. % of the polyalkoxylate in the granular composition with a reasonable expectation of success, as the adjustment of the amount of components used in the composition is within the purview of one skilled in the art. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Applicant argues that the types of compositions disclosed in Taranta ‘417 and Taranta ‘790 are different and there is no motivation to select and combine isolated features from one composition type to the other composition type. Applicant argues there is no guidance in either Taranta ‘417 or Taranta ‘790 as to which components from Taranta ‘790 should be selected and combined with the components of Taranta ‘417 such that the combination would be able to address the problems inherent in the art. 
In response to Applicant’s arguments, Taranta et al. ‘417 teach a solid agroformulation comprising a pesticide, an amphiphilic polyalkoxylate, a mono-saccharide (lactose), and an anionic wetting agent. The examiner maintains that Taranta et al. ‘417 teach the solid compositions are in the form of granules, varying forms. See page 2, lines 8-11. Takabe et al. teach examples of carriers used in the water dispersible granules include polyvinylpyrrolidone. Based on these teachings it would have been obvious to one of ordinary skill in the art that the solid formulations could be emulsifiable granules or water dispersible granules which start out as solid formulations prior to dilution with water. In addition, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to add polyvinylpyrrolidone to the formulation because Taranta et al. ‘417 teach that other auxiliary agents are added to the composition, including other solid carriers and nonionic polymeric surfactant, homo- or copolymers of vinylpyrrolidone. As such, one of ordinary skill in the art would have been motivated to add polyvinylpyrrolidone because it is known to use this carrier in solid agrochemical formulations, as evidenced by the teachings of Taranta et al. ‘790 and Takabe et al., which teach solid formulations comprising polyvinylpyrrolidone.  As such, the skilled artisan would have been motivated to add polyvinylpyrrolidone with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp, without evidence to the contrary. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
In reference to Applicant’s argument regarding independent claim 14 and the method steps, independent claim 14 is directed to a method for the preparation of a granular composition. Taranta et al. ‘417 teach a method for the preparation of a solid composition comprising the steps of a) dissolving a premix in a premix-solvent, or melting a premix, wherein the premix contains a pesticide and a nonionic, amphiphilic polyalkoxylate, b) solidifying the premix by removing the premix-solvent, or by cooling, and c) contacting the premix with at least one auxiliary. It would have been obvious to one of ordinary skill in the art that various techniques of preparing granules can be used in making the granules. For example, Taranta et al. ‘417 teach that the method for the preparation of the solid composition comprises in step b) solidifying the premix by removing the premix-solvent or by cooling. Taranta et al. ‘417 further teach optionally, the solid premix prepared in step b) may be subjected to breaking or milling, which is granulating. The method then comprises in step c) contacting the premix with at least one auxiliary. In this case, the auxiliary can be polyvinylpyrrolidone. As such, it would have been obvious to one of ordinary skill in the art to modify the preparation method, as a matter of routine optimization, without evidence to the contrary that the claimed method will provide a different granule or a granule with better properties. Applicant has not shown the criticality of adding polyvinylpyrrolidone in step (i) or in steps (i) and (iii).
Regarding Applicant’s argument that the prior art references do not teach the limitation of claim 20, wherein the polyvinylpyrrolidone is added in step (i) or in steps (i) and (iii), one of ordinary skill in the art would have been motivated to add components at different steps in the process, as a matter of experimentation and optimization. The adjustment of particular conventional working conditions (e.g., steps in which components are added) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Applicant argues that the Declaration previously submitted under 37 C.F.R. §1.132 demonstrates that the present invention has unexpectedly superior properties over the cited art and one of ordinary skill in the art at the time of the invention would not predict the improved properties observed in the claimed invention. Applicant argues that the weight ratios are correct. In response to Applicant’s argument, the examiner maintains that there is a problem with the data provided in the original specification. The total percentage of ingredients is inaccurate, as noted below.

    PNG
    media_image1.png
    368
    445
    media_image1.png
    Greyscale

The total amount of ingredients does not add up to 100%. It cannot be determined if the weight percentages or ratios, based on the raw numbers presented, are correct. It cannot be determined based on the raw numbers if the data is defective. Therefore, it cannot be determined if the data is reliable. 
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/Examiner, Art Unit 1616  

/JOHN PAK/Primary Examiner, Art Unit 1699